IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
AUTUMN LAMPKINS,
Plaintiff,
V. Civil Action No. 16-647-CFC
MITRA QSR KNE, LLC, :

Defendant. :

 

MEMORANDUM ORDER

Pending before me is Plaintiff's Motion for Reargument or Reconsideration.
D.I. 185. Plaintiff asks by its motion that I reconsider the Memorandum Opinion
and Order I issued on June 4, 2019, granting Defendant’s renewed motion for
judgment as a matter of law on Plaintiff's hostile work environment claims and
motion for a new trial on her remaining claims.

Plaintiff makes a single argument in support of her motion—namely, that I
misapprehended the law when I held that the demotion and reduction in hours upon
which she based the disparate treatment claims she won at trial could not also form
the basis of her hostile work environment claim. D.I. 185 at 1-2. But even
assuming Plaintiff were correct that I misapprehended the law on this point, I held
in the Opinion that “even if [Plaintiff's demotion and reduction in work hours]

were considered, the 14 circumstances [cited by Plaintiff in support of her hostile
work environment claim] viewed in their totality could not as a matter of law
sustain a jury’s finding that Mitra subjected [Plaintiff] to a hostile work
environment.” D.I. 182 at 33.

WHEREFORE, IT IS HEREBY ORDERED, at Wilmington this 26" day
of November 2019, that Plaintiff's Motion for Reargument or Reconsideration

(D.I. 185) is DENIED.

 

COLM F. oNNOLLY

UNITED STATES DISTRICT JUDGE
